94 F.3d 656
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Larry Don NED, Plaintiff-Appellant,v.Larry A. FIELDS, Sheri Vincent, R. Michael Cody, Erica Dunn,Defendants-Appellees.
No. 95-6376.
United States Court of Appeals, Tenth Circuit.
Aug. 23, 1996.

Before TACHA, ALDISERT,** and BALDOCK, Circuit Judges.***
ORDER AND JUDGMENT*
BALDOCK, Circuit Judge.


1
Plaintiff Larry Don Ned seeks review of the district court's grant of summary judgment to defendants on his civil rights complaint.  Our jurisdiction over this appeal arises from 28 U.S.C. § 1291.  We construe plaintiff's pro se pleadings liberally, as required by  Haines v. Kerner, 404 U.S. 519, 520 (1972).  We review the court's grant of summary judgment de novo, applying the same standards as the district court under Fed.R.Civ.P. 56(c).   Wolf v. Prudential Ins. Co., 50 F.3d 793, 796 (10th Cir.1995).


2
Plaintiff's complaint contended that defendants 1) violated his due process rights in connection with a disciplinary matter involving a magazine subscription, 2) discriminated against him on racial grounds when they refused a requested cell transfer, and 3) violated the Eighth Amendment by failing to prevent spider bites in his cell.  In his response to defendant's motion to dismiss or for summary judgment, plaintiff moved for appointment of counsel and an evidentiary hearing.  He also alleged that defendants 4) denied him adequate access to the courts due to their control of the law library, and 5) failed to give him proper medical treatment.


3
After our careful review of the record on appeal and due consideration of the parties' briefs, we conclude that the district court correctly decided this case.  Therefore, for substantially the same reasons set forth in the district court's order dated September 19, 1995, the judgment of the United States District Court for the Western District of Oklahoma is AFFIRMED.  Plaintiff's motion for class certification and appointment of counsel is DENIED.


4
The mandate shall issue forthwith.



**
 Honorable Ruggero J. Aldisert, Senior Circuit Judge, United States Court of Appeals for the Third Circuit, sitting by designation


***
 After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument


*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3